     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 1 of 11 Page ID #:604



 1    MICHAEL N. FEUER, City Attorney SBN 111529x
      KATHLEEN A. KENEALY, Chief Assistant City Attorney SBN 212289
 2    SCOTT MARCUS, Senior Assistant City Attorney SBN 184980
      CORY M. BRENTE, Senior Assistant City Attorney SBN 115453
 3    GEOFFREY PLOWDEN, Deputy City Attorney SBN 146602
      200 No. Main Street, 6th Floor City Hall East
 4    Los Angeles, California 90012
      Email: geoffrey.plowden@lacity.org
 5    Phone: (213) 978-7038 Fax No: (213) 978-8785
 6    Attorneys for Defendants CITY OF LOS ANGELES and CHIEF MICHEL MOORE
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
       BLACK LIVES MATTER LOS ANGELES,             CASE NO. CV20-05027 CBM-AS
11     CANGRESS (DBA LA CAN), STEVEN
12     ROE, NELSON LOPEZ, TINA ČRNKO,
       JONATHAN MAYORCA, ABIGAIL                   (Corrected*)
13     RODAS, KRYSTLE HARTFIELD, NADIA             DEFENDANTS CITY OF LOS
14     KHAN, CLARA ARANOVICH,                      ANGELES AND CHIEF MICHEL
       ALEXANDER STAMM,                            MOORE’S OPPOSITION TO
15     MAIA KAZIM, ALICIA BARRERA-                 PLAINTIFFS’ EX PARTE
       TRUJILO, SHANNON LEE MOORE,                 APPLICATION TO HAVE THE
16                                                 COURT FORCE DEFENDANTS TO
       DEVON YOUNG, LINUS SHENTU,
17                                                 CONDUCT AN EARLY RULE 26(f)
       individually and on behalf of a class of    CONFERENCE; DECLARATION
18     similarly situated persons,                 OF GEOFFREY PLOWDEN
19                    PLAINTIFFS,
20     v.
21
       CITY OF LOS ANGELES, a municipal
22     entity, CHIEF MICHEL MOORE , and
       DOES 1-10 inclusive,
23
24                    DEFENDANTS.
25
26          TO THE HONORABLE COURT AND TO PLAINTIFFS AND THEIR
27    ATTORNEYS OF RECORD:
28


                                              1
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 2 of 11 Page ID #:605



 1          Defendants City of Los Angeles and Chief Michel Moore submit the following
 2    opposition to plaintiffs’ latest ex parte application for an order forcing defendants to
 3    conduct a Rule 26(f) conference before they have appeared in the case.
 4          The bases for the opposition are as follows:
 5          1.     There is no emergency, warranting ex parte relief, at this time.
 6          2.     Contrary to plaintiffs’ assertions, defendants are not refusing to conduct a
 7    Rule 26(f) conference, so there is no need for the Court to order defendants to do so.
 8
            3.     Defendants have not yet responded to plaintiffs’ operative complaint and
 9
      the Court has not set a scheduling conference. Thus, there is no emergent need or legal
10
      basis to order defendants to conduct a pre-answer Rule 26(f) conference.
11
            This opposition is based on the following Memorandum of Points and Authorities,
12
      Declaration of Geoffrey Plowden, and the Court’s files and papers herein.
13
      DATED: August 6, 2020
14
                                      MICHAEL N. FEUER, City Attorney
15                                    KATHLEEN A. KENEALY, Chief Asst. City Atty.
                                      SCOTT A MARCUS, Senior Assistant City Attorney
16                                    CORY M. BRENTE, Senior Assistant City Attorney
17
                                      By:    /s/ Geoffrey Plowden
18                                                  GEOFFREY PLOWDEN
19                                                    Deputy City Attorney

20                                    Attorneys for Defendants CITY OF LOS ANGELES
                                      and CHIEF MICHEL MOORE
21
22
23
24
25
26
27
28


                                                   2
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 3 of 11 Page ID #:606



 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                 I.
 3                                       INTRODUCTION
 4
            Defendants have not yet filed a responsive pleading to the operative complaint.
 5
      Plaintiffs stipulated that defendants may file that responsive pleading by August 24,
 6
      2020, approximately two weeks from now. There was no discussion between the parties
 7
      that the stipulation was contingent upon an expedited Rule 26(f) meeting of counsel.
 8
      See, accompanying Declaration of Geoffrey Plowden (“Plowden Decl.”) Now, plaintiffs
 9
      apparently wish they had not stipulated, because they want to deluge the defendants with
10
      discovery as soon as possible.
11
            Defendants submit there is no emergency warranting ex parte relief. Any claimed
12
      emergency is a product of plaintiffs’ own creation. Defendants are not refusing to
13
14    conduct a Rule 26(f) conference. In fact, defendants have agreed to allow plaintiffs to set

15    a Rule 30(b)(6) deposition of Los Angeles Police Department’s person most

16    knowledgeable in the upcoming weeks to allow plaintiffs to conduct limited discovery

17    pertaining to a possible motion for preliminary injunction. Plowden Decl. This
18    deposition alleviates the “emergency” plaintiffs claim in their application.
19          Plaintiffs’ latest ex parte application must be denied.
20                                                II.
21                       THERE IS NO EMERGENCY WARRANTING
22                             EX PARTE RELIEF AT THIS TIME.
23          Plaintiffs’ application fails to set forth exigent circumstances warranting ex parte
24    relief. See Mission Power Eng’g Co. v. Cont'l Cas. Co., 883 F. Supp. 488, 492 (C.D.
25    Cal. 1995). Plaintiffs’ ex parte application fails address why plaintiffs waited over six
26    weeks since defendants were served to request an expedited Rule 26(f) conference.
27          “Ex parte applications throw the system out of whack. They impose an
28
      unnecessary administrative burden on the court and an unnecessary adversarial burden


                                                   3
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 4 of 11 Page ID #:607



 1    on opposing counsel who are required to make a hurried response under pressure,
 2    usually for no good reason.” Mission Power Eng’g Co. v. Cont'l Cas. Co., 883 F. Supp.
 3    488, 492 (C.D. Cal. 1995) (citing In re Intermagnetics America, Inc., 101 B.R. 191, 193
 4    (C.D. Cal. 1989)). This admonition rings true here. Plaintiffs’ ex parte application is an
 5    unnecessary burden on the Court, staff and defendants to consider a motion that is
 6    unnecessary.
 7          In order for ex parte relief to be warranted, the applicant must make the following
 8
      showing: “First, the evidence must show that the moving party’s cause will be
 9
      irreparably prejudiced if the underlying motion is heard according to a regular noticed
10
      motion procedures.” Mission Power Eng’g Co., 883 F. Supp. at 492. Plaintiffs’
11
      application fails to consider that even before a Rule 26(f) conference is being held,
12
      defendants agreed to a critical Rule 30(b)(6) deposition. There is no irreparable
13
      prejudice to plaintiff to have to wait a couple of more weeks.
14
            Second, “it must be established that the moving party is without fault in creating
15
      the crisis that requires ex parte relief….” Id. “To show that the moving party is without
16
      fault, or guilty only of excusable neglect, requires more than a showing that the other
17
18    party is the sole wrongdoer. It is the creation of the crisis—the necessity for bypassing

19    regular motion procedures—that requires explanation.” Id. at 493 (emphasis added);

20    see also In re Intermagnetics America, Inc., 101 B.R. at 193.
21          Plaintiffs’ ex parte application fails to address why emergency ex parte relief is
22    appropriate or necessary here. As set forth below, defendants are not refusing to conduct
23    a Rule 26(f) conference, and have agreed to allow plaintiffs to conduct limited discovery
24    prior to filing a responsive pleading and having the Court set a scheduling conference.
25    Plaintiffs’ primary reason for emergency relief is that they want to conduct a Rule
26    30(b)(6) deposition on LAPD policies (p. 6). However, defendants will be producing
27    persons most knowledgeable on that very subject for depositions in the next three weeks.
28    Plowden Decl. Thus, there is no actual emergency here.


                                                   4
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 5 of 11 Page ID #:608



 1                                               III.
 2          DEFENDANTS ARE NOT REFUSING TO CONDUCT A RULE 26(f)
 3        CONFERENCE, SO THERE IS NO NEED FOR THE COURT TO ORDER
 4                                  DEFENDANTS TO DO SO.
 5          Plaintiffs incorrectly claim that defendants are refusing to conduct a Rule 26(f)
 6    conference. Plowden Decl. Defendants will conduct that conference in the near future, as
 7    an answer will soon be filed, and the Court will undoubtedly set a scheduling conference
 8
      shortly thereafter. Plowden Decl.
 9
            There are 18 lawyers for plaintiffs listed on the Court’s docket. It would be
10
      impracticable for defendants, with just one or two lawyers handling the file, to rush into
11
      a Rule 26(f) conference. This is a complicated case. There is injunctive, declaratory and
12
      actual damages being sought here. There is not only a contemplated preliminary
13
      injunction, but also class certification, which must be considered. There are claims and
14
      defenses that have to be worked out. Documents and witnesses need to be culled in order
15
      to make meaningful initial disclosures. As the Rule 26(f) says, defendants should meet
16
      and confer as soon as practicable. Defendants submit that today it is not practicable for
17
18    defendants to conduct such a conference. Plowden Decl.

19                                               IV.

20                THERE IS NO LEGAL BASIS TO ORDER DEFENDANTS
21              TO CONDUCT A PRE-ANSWER RULE 26(f) CONFERENCE.
22          Fed. R. Civ. P. Rule 26 (f) Conference of the Parties; Planning for Discovery.
23    (1) Conference Timing. Except in a proceeding exempted from initial disclosure under
24    Rule 26(a)(1)(B) or when the court orders otherwise, the parties must confer as soon as
25    practicable—and in any event at least 21 days before a scheduling conference is held or
26    a scheduling order is due under Rule 16(b).
27          Rule 26(f) does not state the deadline is by whichever event is earliest.
28


                                                    5
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 6 of 11 Page ID #:609



 1          Plaintiffs cite to portions of Rule 26 and Rule 16, but have inadvertently
 2    overlooked the part of Rule 26(f)(1) that says "Except...when the court orders
 3    otherwise.” This Court’s standing order addresses the Rule 26(f) meeting and provides
 4    that "Counsel for the parties shall meet personally pursuant to Federal Rule of Civil
 5    Procedure 26(f) and applicable Local Rules in anticipation of the court-ordered
 6    scheduling conference. FED.R.CIV.P. 16(b)." (Emphasis added). Thus, it is defendants’
 7    position that this Court has determined that the triggering event for the Rule 26(f)
 8
      conference of counsel is the court-ordered scheduling conference and not when a
 9
      scheduling order is due under plaintiffs’ interpretation of Rule 16(b). Given that the
10
      Court has not yet issued an order regarding the scheduling conference (most likely
11
      because no defendant has yet filed an answer or other responsive pleading), defendants
12
      do not believe a Rule 26(f) meeting is in order at this time.
13
            Henry v. Gill Industries, Inc., cited by plaintiffs, dealt with a summary judgment
14
      motion and a local rule, not the interplay between Rule 26 and this Court’s standing
15
      orders. Thus, Gill Industries offers no support for plaintiffs’ position.
16
            There is likewise no justification for Plaintiffs’ request to compel the City to engage
17
18    in an early Rule 26(f) conference. Plaintiffs argue that the deadline for a Rule 26(f)

19    conference has “come and gone.” But this argument is based on a misreading of the

20    Federal Rules.
21          Rule 26(f) provides that “the parties must confer as soon as practicable—and in
22    any event at least 21 days before a scheduling conference is to be held or a scheduling
23    order is due under Rule 16(b).”       Fed. R. Civ. Proc. Rule 26(f) (emphasis added).
24    Apparently displeased that the Court has not entered a Scheduling Order, and wholly
25    ignoring the rule’s common-sense requirement of “practicability,” Plaintiffs argue that a
26    Scheduling Order is “due” under Rule 16(b). In support, Plaintiffs selectively quote only
27    the portion of Rule 16(b) that says “the judge must issue [a Scheduling Order] within the
28    earlier of 90 days after a defendant has been served with the complaint or 60 days after


                                                   6
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 7 of 11 Page ID #:610



 1    the defendant has appeared.” But this quotation omits a critical portion of the rule. The
 2    full rule says that “[t]he judge must issue the scheduling order as soon as practicable, but
 3    unless the judge finds good cause for delay, the judge must issue it within the earlier of 90
 4    days after a defendant has been served with the complaint or 60 days after the defendant
 5    has appeared.” Fed. R. Civ. Proc. Rule 16(b) (emphasis added).
 6          Thus, the key concept in both Rule 26(f) and Rule 16(b) is “practicability.” As the
 7    Committee Notes to Rule 16(b) instruct:
 8
            The time to issue the scheduling order is [] the earlier of 90 days [] after
 9          any defendant has been served, or 60 days [] after any defendant has
10          appeared. This [] will reduce delay at the beginning of litigation.
11          At the same time, a new provision recognizes that the court may find good
            cause to extend the time to issue the scheduling order. In some cases it
12
            may be that the parties cannot prepare adequately for a meaningful Rule
13          26(f) conference and then a scheduling conference in the time allowed…
14          Because the time for the Rule 26(f) conference is geared to the time for
            the scheduling conference or order, an order extending the time for the
15
            scheduling conference will also extend the time for the Rule 26(f)
16          conference.
17    Fed. R. Civ. Proc. Rule 16(b), Committee Notes (2015 Amendment) (emphasis added).
18
            Plainly, it is premature and “not practicable” to hold a Rule 26 conference at this
19
      early stage, when the pleadings are wholly unsettled and the parties cannot engage in a
20
      meaningful discussion regarding a discovery plan, proportionality of discovery, and the
21
      other topics required by Rule 26 and Local Rule 26-1. See Zavala v. Kruse-Western,
22
      Inc., 2019 U.S. Dist. LEXIS 119230, at *6 (E.D. Cal. July 17, 2019). The City has not
23
      “refused” to engage in a Rule 26(f) conference, it has simply taken the eminently
24
      reasonable position that such a conference is not practicable until the parties know what
25
      claims are disputed and what defenses the City will assert. Plaintiffs’ request to compel
26
      a premature Rule 26(f) conference should be denied.
27
28


                                                   7
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 8 of 11 Page ID #:611



 1                                                     V.
 2
                    THIS APPLICATION IS REALLY A MOTION TO COMPEL
 3
                          EARLY DISCOVERY, AND IT MUST BE DENIED.
 4
            Because discovery generally may not commence until after the parties conduct a
 5
      Rule 26(f) conference, plaintiffs’ application is actually a motion to compel early
 6
      discovery. This should not be allowed.
 7
             First, defendant has agreed to the 30(b)(6) deposition that plaintiffs claim is of
 8
      such urgency. No compulsion from the Court is needed.
 9
            Second, ex parte motions may not be used to compel discovery: Local Rule 37-3
10
      states that "Unless the Court in its discretion otherwise allows, no discovery motions
11
      may be filed or heard on an ex parte basis absent a showing of irreparable injury or
12
13    prejudice not attributable to the lack of diligence of the moving party."

14          Plaintiffs have not shown irreparable injury or prejudice.

15          Plaintiffs stipulated that defendants until August 24, 2020 to respond to the First

16    Amended Complaint, which became the order of the Court. Plaintiffs knew that it was
17    likely going to be at least August 24, 2020, or shortly thereafter, that defendants would
18    be conducting a Rule 26(f) conference as anyone who practices in this District knows
19    that the court sets a scheduling conference after the case is at issue. Thus, discovery
20    would not be had until after that date. Plaintiffs did not seek an order compelling
21    defendants to meet earlier via a regularly-noticed motion. Instead they seek to compel
22    early discovery via an ex parte application, which is forbidden by L.R. 37-3.
23
                                           CONCLUSION
24
            Defendants submit the ex parte application should be denied. Defendants have
25
      agreed to the Rule 30(b)(6) deposition, which is the central piece of discovery cited in
26
      plaintiffs’ application, prior to a Rule 26(f) meeting being held. Defendants have not
27
      refused to conduct a Rule 26(f) conference, and will do so when practicable and in
28
      anticipation of the upcoming scheduling conference, pursuant to Rule 26(f) and the

                                                   8
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 9 of 11 Page ID #:612



 1    Court’s standing order. That meeting should be just a few weeks from now. Defendants
 2    need a reasonable amount of time in order to meaningfully meet and confer and get
 3    prepared to respond to what will certainly be a deluge of discovery from 18 lawyers.
 4    Defendants have not yet responded to plaintiffs’ operative complaint and the Court has
 5    not set a scheduling conference. Thus, there is no emergent need or legal basis to order
 6    defendants to conduct a pre-answer Rule 26(f) conference.
 7          The ex parte application should be denied.
 8
 9    DATED: August 6, 2020         Respectfully submitted,
10                                  MICHAEL N. FEUER, City Attorney
                                    KATHLEEN A. KENEALY, Chief Asst. City Atty.
11                                  SCOTT A MARCUS, Senior Assistant City Attorney
                                    CORY M. BRENTE, Senior Assistant City Attorney
12
13                                  By:     /s/ Geoffrey Plowden
                                                   GEOFFREY PLOWDEN
14                                                   Deputy City Attorney
15
                                    Attorneys for Defendants CITY OF LOS ANGELES
16                                  and CHIEF MICHEL MOORE
17
18
19
20
21
22
23
24
25
26
27
28


                                                  9
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 10 of 11 Page ID #:613



 1                          DECLARATION OF GEOFFREY PLOWDEN
 2            I, Geoffrey Plowden, declare as follows:
 3            1.     I am an attorney at law, duly admitted to practice before the Court. I
 4
       represent Chief Michel Moore and the City of Los Angeles in the matter of Black Lives
 5
       Matter v City of Los Angeles. I make the following declaration in support of defendants’
 6
       opposition to plaintiffs’ latest ex parte application to compel defendants to engage in a
 7
       pre-answer Rule 26(f) conference.
 8
              2.     Currently, I am one of two city attorneys assigned to work on this aspect of
 9
       the case. The docket reveals 18 lawyers on plaintiffs’ behalf. If such a large number of
10
       lawyers propounded discovery upon defendants at this time, I would be ill equipped to
11
       meaningfully respond. This serves no purpose.
12
              3.     I have practiced in this District for 20 years and I have never held a Rule
13
14     26(f) conference before answering a complaint. I have never seen a Central District

15     judge issue a scheduling conference order prior to at least one defendant filing a

16     responsive pleading.

17            4.     When I discussed an extension of time to respond to the operative
18     complaint with plaintiffs’ counsel, we never mentioned that a Rule 26(f) conference
19     would need to be held prior to defendants’ responsive pleading. This subject just came
20     up three days ago.
21            5.     Although defendants were under no obligation to do so prior to a Rule 26(f)
22     conference, I agreed to provide plaintiff with a person most knowledgeable (Rule
23     30(b)(6) deposition pertaining to policies regarding less lethal munitions and baton
24     strikes, crowd control, and mass arrests which plaintiffs cite on page 6 of their ex parte
25     application. This deposition relates to a possible preliminary injunction motion by
26     plaintiffs.
27            6.     Defendants have not refused to conduct a Rule 26(f) conference.
28
       Defendants will participate in that conference in the next few weeks. We have so


                                                    10
     Case 2:20-cv-05027-CBM-AS Document 37 Filed 08/06/20 Page 11 of 11 Page ID #:614



 1     advised plaintiffs of this. However, it is not practicable for defendants to conduct that
 2     conference today. This is a complicated case. The LAPD is collecting documents and
 3     information to allow me to meaningfully participate in such a conference. Not only does
 4     a Rule 26(f) discuss a discovery plan, it also involves claims and defenses, dates and
 5     deadlines, and such. Thus, I need time to get up to speed on what the evidence shows
 6     and our possible defenses.
 7           7.      I anticipate filing an answer in this matter in the next two weeks. I do not
 8
       expect to file a 12(b)(6) motion and request a stay of discovery. Plaintiffs are incorrect
 9
       that defendants are seeking a lengthy delay in commencing discovery.
10
             8.      Unlike most 42 U.S.C. section 1983 cases where an investigation is
11
       generally complete by the time I conduct a Rule 26(f) conference, the investigation into
12
       the events relating to plaintiffs’ claims just got started and is incomplete. This
13
       investigation has actually been hampered by plaintiffs’ counsel refusing to let LAPD
14
       investigators speak to persons who contend excessive force was used against them in
15
       this case. Thus, I need time to learn what the Department has learned. By rushing
16
       discovery, plaintiffs will not be furthering their cause, and it prejudices defendants as
17
18     discovery responses will be far from complete.

19           I declare under the penalty of perjury under the laws of the United States that the

20     foregoing is true and correct. Executed this 6th day of August, 2020 at Los Angeles,
21     California.
22                                             /s/ Geoffrey Plowden **
23           _________________________
24                                             Geoffrey Plowden, Declarant
25
26
27
28


                                                     11
